Mr. Justice Hernández
delivered the opinion of the court.
This is an appeal taken by Attorney Carlos Franco Soto on behalf of Fabio A. Hernandez from- a decision of the Registrar of Property of Agnadilla refusing to admit to record a deed constituting a mortgage credit and another making a partial assignment of such credit.
By public deed, executed in the town of San Sebastián under date of October 4, 1905, before Notary Juan Mercader y Rodriguez, Joaquin Oronez y Pereehena appears as a debtor and Emilio Rosa del Valle and Lorenzo Orfila y Hernández, as. creditors, and Joaquin Oronez Perochena and others constitute a mortgage to secure payment; and upon presentation of a copy of said document in the Registry of Property of' Agnadilla for record, such .record was refused by the following-decision :
“Admission to record of the foregoing document is denied, because Emiliano Rosa and Lorenzo Orfila take part in the contract as creditors. It does not state clearly, nor can it be deduced from its contents, whether the mortgage constituted is in favor of one or of both creditors, and in the latter ease the amount of such credit which is to be paid to each is not stated nor the form in which the payment is to be made; and it is not possible to record a mortgage constituted in a document which does not mention the creditor or creditors who acquire the property right established; and a cautionary notice is not made in favor of the person in whose name the record is sought, upon the request of the person presenting it. Aguadilla, July 22, 1908. Mariano R. Acosta, Acting Registrar.”
Notice of this decision was served on the same date on the person who .presented the document, Adolfo Babilonia, who withdrew it, and upon the presentation of the document again’ eight days later — that is to say, on -(¿he 30th of the said month of July — by Fabio A. Hernández, the registrar agaiü refused its record by means of the following decision:
“Admission to record of the foregoing document is not admitted, as the same defects which are mentioned in the. preceding decision are *770noted ; and although a certified copy is attached thereto of the declaration of heirs of Lorenzo Orfila y Hernández, this document is not sufficient to cure the defects mentioned; and a cautionary notice is not entered at the express request of the person presenting it. Agua-dilla, July 30,1908. Mariano R. Acosta, Acting Registrar. ’ ’
Notice of the second decision was served on its date on Pa-bio A. Hernández, wlio withdrew the document upon such service.
By another public deed executed in the town of San Sebas-tián, on November 10, 1905, before Notary Juan Mercader Rodríguez, Emiliano Rosa del Valle, accompanied by his wife, Modesta González y Rivera, assigned for the sum of $1,000 to Carmen Tturrino y Rivera, the credit in her favor under the-deed of October 4, 1905, secured by mortgage, and the record of said deed having been requested in the Registry of Property of Aguadilla, the registrar denied such record in the following terms:
“The record of the foregoing document is denied for the reason that the mortgage assigned therein to the assignee has not been previously recorded, no cautionary notice being entered at the express request of the person presenting it. Aguadilla, July 22, 1908. — Mariano R. Acosta, Acting Registrar.”
Notice of the foregoing decision having been served on the person who presented the document, Adolfo Babilonia, who then withdrew it, it was again presented for record, on July 30, by Pabio A. Hernández, the record thereof having been denied on the same date by the following decision:
“The record of the foregoing document is denied, for the reason that the same defects mentioned in the previous decision denying its record are noted, and no cautionary notice is entered at the express request of the person presenting it. Aguadilla, July 30, 1908.”
On the said 30th day of July, Pabio A Hernández, the person who presented the document, withdrew it upon being notified of the decision denying its record.
*771On the following 18th. of Angnst all the documents referred to were presented to the secretary of this Supreme Court, accompanied by a brief of Attorney Carlos Franco Soto, on behalf of Fabio A. Hernandez, praying for the reversal of the decision of the Registrar of Property of Aguadilla denying the record of the two deeds constituting and assigning the mortgage credit.
Notice of the decisions of the Registrar of Property of Aguadilla denying the record of the two deeds of October 4, 1905, and November 10 of the same year, was served upon the person presenting the document on the same date of such decisions — that is to say, on July 22, 1908 — and said documents were received in the office of the secretary of this Supreme Court on the following 18th of August, when more than the 20 days prescribed for such presentation by section 23 of the act to provide for appeals from the decisions of registrars of property, approved March 1,1902, had elapsed, and consequently, such decisions must be considered to have been accepted.
With regard to the decisions denying the record of July 30, 1908, from which the appeal may be considered to have been taken within the legal term of 20 days, it is only possible to discuss whether the registrar erred or not in holding that the defects had not been cured which gave rise to the denial of the record on July 22 of the documents mentioned, which defects the party interested did not object to in due time, but on the contrary accepted them, thus contracting the obligation of correcting them, had not been cured.
The certified copy of the declaration of heirs of Lorenzo Orfila does not cure the defects which the registrar took into consideration in his decisions of July 22, 1908, denying the record, because such declaration is a document foreign to such defects.
The appeal is dismissed as extemporaneous with reference to the two decisions of July 22, 1908, denying the record, and with regard to the decisions the 30th of said month of July, *772also denying the record, they are affirmed in the sense that the defects referred to in the previous decisions had not been cured, and it is ordered that the documents presented be returned to the Registrar of Property of Aguadilla, together with a certified copy of this decision, for the proper purposes.

Accordingly decided.

Justices Figueras and MacLeary concurred.
Mr. Chief Justice Quiñones and Mr. Justice Wolf did not take part in the decision of this case.